Title: [Diary entry: 6 November 1787]
From: Washington, George
To: 

Tuesday—6th. Clear and pleasant all day with but little Wind. Mr. & Mrs. Powell crossed the river a little after Sun rise to Mr. Digges in order to pursue their journey to Philadelphia. I accompanied them over, and havg. my horse carried into the Neck, I rid round that and all the other Plantations in my way home. From the cut of drilled Corn in the Neck next Mr. Digges’s, there came from every 3d. row 45 Bls. of Irish Potatoes. In the next on the river shore

38 Bls. from every 4th. and in the 3d. by the gate & farm pens 77 [(] 7 of wch. red [)] bush.—from every 4 Row—in all 154. 8 Plows at work here. At Muddy hole, 2 plows breaking up—the driver of the 3d. Will after outlying Hogs—People gathering Potatoes from the 10 acre Stakes 25 bushls. of White and 223 of Red came from the grd.—In all 47¾. These grew in every fourth interval between the Corn. Had ev[er]y inter[va]l been plantd. the qty. pro[bably] wd. have b[een] 190. At Dogue run, all hands were engaged in cleaning wheat, stacking the straw &ca. At Frenchs, 2 plows w[er]e at work and all the other hands were digging Potas. At The Ferry 3 plows were at work—the rest of the hands getting Corn from the New grd. in Front of the House. Mr. Rid[ou]t dind & returned.